PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/247,977
Filing Date: 15 Jan 2019
Appellant(s): Ramamurthy et al.



__________________
Laura Moskowitz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/04/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

The appeal brief cannot show examiner error because it fails to address the combined teaching of the prior art cited in the final action.  Non-obviousness cannot be shown by arguments which fail to address the combined teaching of the applied references.  The appeal brief purports to show deficiencies in the final action by arguing that claim limitations taught in the primary reference are not taught in the secondary reference and vice versa.  These arguments are non-responsive to the final action which correctly considers what the combined teachings would have suggested to one of ordinary skill in the art.  The brief points to differences in the teachings of the prior art documents arguing that the specifics of each teaching could not be physically combined.  Since there is no legal basis for non-obviousness over a combination of art which is not physically combinable, the lack of physical combinability of the structures of the references cannot be a basis for examiner error.  It is submitted that arguments to the specific teachings of the prior art not raised by Appellant in the original appeal brief or arguments to any purported error in the motivation to combine would be untimely if submitted in response to this examiner’s answer.    


THE TEACHINGS OF THE TOMLIN REFERENCE

Tomlin teaches the recited “identifying valid memory fragments . . . based on whether . . . corresponding memory fragment entries in the first logical-to-physical address mapping table . . . point to the source block for the memory fragments of the first logical group[.]”  (With respect to claim interpretation, note that the recited “fragments” read on what are commonly called “pages”.  This position has been clearly taken since initial rejection and Appellant has not provided any argument showing this interpretation to be unreasonable.  See e.g. final action page 6.)  While the appeal brief only argues the omission of caching the logical to physical address tables, in the interest of completeness, the sections teaching the tables themselves used in the way recited in the independent claims will be explained.  The claim language recites identification of valid pages (“identification of valid memory fragments”) based on whether the logical to physical entries point to a block for a given fragment/page of a logical group.  As cited in the final action, Tomlin teaches “Now that S-Block 15 has been selected for GC, the S-Journal Map (see 912 in FIG. 9B) may be consulted (e.g., indexed into by the S-Block number) to find the location in non-volatile memory (e.g., E-Page address) of the corresponding S-Journals forth at S-Block.”  Tomlin paragraph 0051.  “Thereafter, each P2Lentry in the S-Journal in the buffer 1006 may then be compared to the corresponding entry in the logical-to-physical address translation map 1002. For each entry in the S-Journal in the buffer 1006, it may be determined whether the physical address for the L-Page of that entry matches the physical address of the same L-Page in the corresponding entry in the logical-to-physical address translation map 1002. If the two match, that entry in the S-Journal is valid. Conversely, if the address for the L-Page in the S-Journal does not match the entry for that L-Page in the logical-to-physical address translation map, that entry in the S-Journal is not valid.” Tomlin paragraph 0052. See final action page 6.  Note that the “S-Block” and “S-Page” in Tomlin refer to groups of blocks and groups of pages called “superblocks” and “superpages” respectively.  See 

APPELLANT’S ARGUMENTS TO THE TOMLIN REFERENCE DO NOT SHOW EXAMINER ERROR

Appellant’s arguments to the Tomlin reference are non-responsive to the position taken in the final action because they fail to address the combined teachings of the references and the position taken in the final action.  In failing to address the positions taken in the final action Appellant has waived arguments on those issues.  “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. . . . Where a rejection of a claim is based on two or more references, a reply . . . that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. . . . ‘[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA].’”  MPEP § 2145(IV).  “If a ground of rejection stated by the examiner is not addressed in the appellant’s brief, appellant has waived any challenge to that ground of rejection and the Board may summarily sustain it unless the examiner subsequently withdrew the rejection in the examiner’s answer.”  MPEP § 1205.02.
Appellant states that Tomlin fails to teach caching of the logical to physical (flash translation layer) maps, arguing that the final action “alleges that Tomlin implies that the L2P map would be loaded into a cache ‘when modified in response to other data structures in the buffer’ (Office Action, page 5).”  Brief at 12.  The language quoted and argued against on page 12 of the appeal brief does not appear in page 5 and is not found anywhere in the final office action.  This incorrectly attributed language appears to be the basis for Appellant’s arguments against a position which was never taken in the final action.  While the final action does note that one could read Tomlin to imply caching the logical to physical maps, the rejection does not rely on this implication and clearly articulates that Kim was brought in to remedy the lack of express teaching of storing the logical to physical maps in Tomlin.  The final action states “Tomlin implies but does not expressly state that the logical-to-physical translation table is loaded into the cache when modified. . . . Kim teaches: . . . the cache 127 may temporarily store . . . the FTL mapping table received from the memory 130.”  Final action at 5.  Appellant’s states that using the cached logical to physical maps of Tomlin to identify valid pages would impossible in a system where mapping entries are only brought into the cache to be updated when pages are moved during garbage collection.  As stated in the final action and in appellant’s brief, Tomlin does not expressly teach caching the logical to physical mapping entries at all.  It is submitted that the timing that Tomlin would use to cache mapping entries if the reference had been used in the final action to teach caching of the logical to physical mapping entries – when both the final action and the appeal brief agree that Tomlin does not expressly teach caching the logical to physical mapping entries at all – is so remote that it is immaterial to any issue on appeal.  The issue of whether a position never taken in the final action would support a proper rejection cannot be the basis for a finding of examiner error.


THE TEACHINGS OF THE KIM REFERENCE

Kim teaches caching the logical to physical mapping entries.  The combination of Tomlin and Kim renders obvious the recited “identifying valid memory fragments of the source block . . . corresponding memory fragment entries in the first logical-to-physical address mapping table, having been loaded into the cache, point to the source block for the memory fragments of the first logical group.”  As detailed above, using the logical to physical address mappings to identify valid pages/fragments in a group/superpage/superblock is taught in Tomlin.  Kim teaches caching of the page granularity mapping entries.  It was determined that based on a primary reference teaching a method of using logical to physical mapping entries to identify valid data and a secondary reference teaching caching of the logical to physical mapping table, that using cached logical to physical mapping entries to find valid data would have been obvious to one of ordinary skill in the art at the time of filing.  Specifically, Kim teaches “the cache 127 may temporarily store the FTL map address generated by the FTL map address generator 123 and the FTL mapping table received from the memory 130. . . . That is, if the FTL map address temporarily stored in the cache 127 matches a newly-received FTL map address, i.e., if a cache hit occurs, the access to the memory 130 may be omitted and the FTL may be read from the cache 127. As a result, any delays that may be caused by accessing the memory 130 may be reduced, and the operating 

APPELLANT’S ARGUMENTS TO THE KIM REFERENCE DO NOT SHOW EXAMINER ERROR

Appellant’s arguments to the Kim reference are non-responsive to the position taken in the final action because they fail to address the combined teachings of the references and the position taken in the final action.  “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. . . . Where a rejection of a claim is based on two or more references, a reply . . . that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. . . . ‘[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA].’”  MPEP § 2145(IV).  “If a ground of rejection stated by the examiner is not addressed in the appellant’s brief, appellant has waived any challenge to that ground of rejection and the Board may summarily sustain it unless the examiner subsequently withdrew the rejection in the examiner’s answer.”  MPEP § 1205.02.
Appellant states that the cached flash translation table taught in Kim is a logical to physical table mapping at the page granularity (i.e. maps logical page addresses to physical page addresses) and argues that this fails to teach any structure that points to a source block.  This is non-responsive at least because the final action cites Tomlin as teaching the recited mapping structures and Appellant’s brief 
Appellant’s arguments to the different granularity mappings in Kim are both incorrect and immaterial to the issue of obviousness because a mapping that points to a page points to a block and also because a physical difference between mappings would not hinder one of ordinary skill in the art from seeing the advantage in access times gained by combining the method of Kim with the method of Tomlin.  
The appeal brief is incorrect that a page mapping “could never point to a source block” brief at 14 because page granularity mappings point to pages within blocks and therefore also point to and include block locations.  This is generally common knowledge of one of ordinary skill in the art, but is also stated in the background section of the primary reference and cited on page 9 of the final action: “Due to the nature of flash memory in solid state drives (SSDs), data is typically programmed by pages and erased by blocks. A page in an SSD is typically 8-16 kilobytes (KB) in size and a block consists of a large number of pages (e.g., 256 or 512).”  Tomlin paragraph 0002.  Since pages are within blocks both as those terms are commonly used in the art in the teaching of the primary reference, a mapping pointing to a page does in fact point to a block.  Since the assertion that a logical to physical mapping to a page cannot point to a block, the appeal brief cannot rely on that assertion to show examiner error.  
the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art. . . . ‘Combining the teachings of references does not involve an ability to combine their specific structures.’”  MPEP §2145(V).  It is submitted that the determination in the final action properly considered what the combined teachings of the reverences would have suggested to one of ordinary skill in the art without considering whether the mapping structure of Kim could be incorporated into the mapping structures of Tomlin.  At best, Appellant’s arguments merely point to the failure of the final action to consider bodily incorporation.  Since bodily incorporation is not to be considered, failure to consider bodily incorporation cannot be a basis for a finding of reversible examiner error.  See MPEP § 2145(III).
  
CONCLUSION 

The appeal brief fails to show any specific deficiency in Tomlin’s teaching of the operations of the mapping structures of Tomlin or the modification of Tomlin based on caching of the mapping structures of Kim.  The appeal brief fails to show or assert any deficiency in the action based on what the combined teachings would have suggested to one of ordinary skill in the art.  It is therefore submitted that the appeal brief does not show examiner error.  
Arguments filed in any reply brief to issues not specifically addressed in this examiner’s answer would be untimely.  Appellant has argued the teachings of the references individually, generally pointing to the failure of each reference to teach art for which the other is cited and argued against combining 








Respectfully submitted,
/PAUL M KNIGHT/Examiner, Art Unit 2139                                                                                                                                                                                                        
Conferees:
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 201